Citation Nr: 0809683	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, left patella.

5.  Entitlement to a temporary total (convalescent) rating 
under 38 C.F.R. § 4.30 following plantar fibroma surgery in 
September 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1981 to January 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  A Travel Board 
hearing was held before the undersigned in December 2007; a 
transcript of the hearing is of record.

A September 2005 rating decision denied service connection 
for a right knee disorder.  In August 2006 the veteran filed 
a notice of disagreement with that determination, and in 
November 2006 the RO issued a statement of the case (SOC) in 
the matter.  The veteran did not timely perfect his appeal as 
to this issue, and it is not before the Board.

The issues of entitlement to service connection for PTSD and 
to an increased rating for a left knee disorder are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested during the 
veteran's active service; a psychosis was not manifested in 
the first postservice year; and a psychiatric disorder other 
than PTSD is not shown to be related to the veteran's service 
or to any event therein.

2.  An unappealed March 1990 rating decision denied service 
connection for diabetes mellitus based essentially on 
findings it was not manifested during (and was unrelated to) 
service or within the first postservice year. 

3.  Evidence received since the March 1990 rating decision is 
not competent evidence that suggests that the veteran's 
diabetes mellitus might be related to his service; does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for diabetes mellitus; and does 
not raise a reasonable possibility of substantiating such 
claim.

4.  The veteran's plantar fibroma surgery in September 2002 
was not for a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed psychiatric 
disorder other than PTSD is not warranted.  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2007).

2.  Evidence received since the March 1990 rating decision is 
not new and material, and the claim of service connection for 
diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a)(2007).

3.  The criteria seeking a temporary total (convalescent) 
rating following the veteran's September 2002 plantar fibroma 
surgery lacks legal merit.  38 C.F.R. § 4.30 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

Letters in June 2002 and December 2002 (prior to the decision 
on appeal) informed the veteran of the evidence and 
information necessary to substantiate the claims of service 
connection for a psychiatric disability (claimed as 
depression) and to reopen a claim of service connection for 
diabetes mellitus, the information required of him to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  A March 2006 letter provided 
additional notice, to include regarding disability ratings 
and effective dates of awards.  See Dingess, supra.  As this 
decision does not address any effective date or disability 
rating matters, the veteran is not prejudiced by any timing 
defect as to this notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in a claim to reopen a previously finally denied claim, 
VA, by way of a specific notice letter, must notify the 
claimant of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each 
element of the underlying claim; and (3) is specifically 
required to substantiate the element or elements needed that 
were found insufficient in the prior final denial on the 
merits.  Here, the December 2002 letter and a February 2004 
SOC provided notice essentially compliant with Kent.  The 
veteran had ample opportunity to respond.  An August 2007 
supplemental SOC (SSOC) readjudicated the matter.  

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs).  VA has obtained 
all pertinent/identified records that could be obtained, and 
all evidence constructively of record has been secured.  The 
veteran has been provided with psychiatric assessments.  VA's 
duty to assist is met with respect to these issues.  It is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Finally, with respect to the claim for a temporary total 
rating under 38 C.F.R. § 4.30, the Court has held that when 
the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court recognized 
that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
veteran has been notified of the controlling law and 
regulations, and of the basis for the denial of his claim 
(See March 2005 SSOC).  He has had ample opportunity to 
respond.

II.  Factual Background

The veteran's SMRs do not show any treatment or diagnosis of 
a psychiatric disability.  A report by a private psychologist 
dated in January 2002 shows a diagnosis of major depressive 
disorder, recurrent, with psychotic features.  The veteran 
was hospitalized in August 2002 with a diagnosis of 
depression related to presumed bipolar affective disorder.  A 
July 2003 VA psychiatric evaluation found bipolar disorder.  
VA outpatient records dated in 2006 and 2007 show diagnoses 
of schizoaffective disorder and bipolar disorder.  

A March 1990 rating decision denied service connection for 
diabetes mellitus based essentially on findings that it was 
not shown in service or manifested during the first 
postservice year, and was unrelated to the veteran's service.  
He did not appeal that determination.

Evidence of record at the time of the March 1990 rating 
decision included the veteran's SMRs which note a family 
history of diabetes, and his complaints of frequent 
urination, thirst, and wanting candy.  However, glucose 
testing was negative.  A January 1990 VA hospitalization 
report noted the veteran had been well until two to three 
months prior, when he began losing weight rapidly; new onset 
noninsulin-dependent diabetes mellitus and diabetic 
nephropathy were diagnosed.

The current claim to reopen was received in January 2002.  
The relevant evidence received since the March 1990 rating 
decision includes a May 1991 VA hospitalization report noting 
a twelve months' duration of diabetes mellitus.  It also 
includes a January 2002 statement from a private psychologist 
noting the veteran's reported history of problems with weight 
in service.  The psychologist stated that "after being 
released from the U.S. Army, he went immediately to the VA 
where they diagnosed him as having diabetes.  It is fairly 
obvious that this is a service-related disorder, and he needs 
to be rated for this issue."  The record also includes 
recent VA treatment records noting the ongoing diagnosis of 
diabetes mellitus.

In September 2002 the veteran underwent surgery for treatment 
of a left foot plantar fibroma.  



III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this 
appeal 38 C.F.R. §  3.384 was added to define a "psychosis" 
to include brief psychotic disorder; delusional disorder; 
psychotic disorder due to general medical condition; 
psychotic disorder not otherwise specified; schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.  
Id. (effective August 28, 2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric Disorder (other than PTSD)(claimed as depression)

The veteran's psychiatric disability (other than PTSD), 
diagnosed as bipolar disorder, schizoaffective disorder, and 
major depressive disorder, was not manifested in service, and 
a psychosis was not manifested in the first postservice year.  
Consequently, service connection for such disability on the 
basis that it became manifest in service (and persisted), or 
on a presumptive basis (for a psychosis as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  

Service connection for a psychiatric disability other than 
PTSD may still be established if competent evidence shows 
that such disability is related to the veteran's active 
service.  However, there is no competent evidence that 
relates the veteran's bipolar disorder, schizoaffective 
disorder, or major depressive disorder to his service.  The 
medical evidence of record shows diagnoses of psychiatric 
disability more than a decade after separation from service; 
the medical reports do not associate the veteran's current 
psychiatric disability with his active service.

The Board has considered the veteran's stated opinions that 
his psychiatric disability is related to his service.  
However, because he is a layperson, they are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of evidence is against this claim.  
Accordingly, it must be denied.

Diabetes Mellitus

As noted above, service connection for diabetes mellitus was 
denied by a March 1990 rating decision.  The veteran was 
properly notified of that decision and of his appellate 
rights; he did not appeal it.  Accordingly, it is final.  38 
U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." [38 C.F.R. § 3.156(a), which defines "new and 
material evidence", was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date (in 
January 2002), and the revised definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Recent VA medical reports are "new" in that they were not 
before the RO at the time of the March 1990 rating decision.  
However, as they do not tend to relate the veteran's current 
diabetes mellitus to service, they do not bear specifically 
on the matter under consideration, and are not material.  The 
veteran's statements attributing his diabetes mellitus to 
events in service merely repeat his contentions of record at 
the time of the March 1990 rating decision, and are not new 
evidence.  The May 1991 VA treatment record is new, but its 
notation of onset of diabetes mellitus twelve months earlier 
does not raise a reasonable possibility of substantiating the 
veteran's claim (as it does not place onset during service or 
during the chronic disease presumptive period, or otherwise 
relate the diabetes to service).  The January 2002 
psychologist's statement was not by a physician, and was not 
based on a review of the record, but was based on the 
veteran's inaccurate report of a history of having diabetes 
diagnosed "immediately" after service rather than more than 
two years later.  Thus, the statement is not competent 
evidence that relates materially to an unestablished fact 
necessary to substantiate a claim of service connection for 
diabetes mellitus, and does not raise a reasonable 
possibility of substantiating such claim.  

In sum, no item of evidence received since the March 1990 
rating decision relates materially to an unestablished fact 
necessary to substantiate a claim of service connection for 
diabetes mellitus or raises a reasonable possibility of 
substantiating the claim.  Accordingly, the additional 
evidence received since March 1990 is not "new and material 
evidence," and the claim of service connection for diabetes 
mellitus may not be reopened.

Convalescent Rating

A temporary total disability rating will be assigned under 38 
C.F.R. § 4.30 (in part, as pertinent here) if surgery or 
treatment for a service-connected [emphasis added] disability 
required convalescence for at least one month.  See 38 C.F.R. 
§ 4.30(a).

The record shows that in September 2002 the veteran underwent 
surgery for treatment of a left foot plantar fibroma.  Such 
left foot disability is not service connected.  (Service 
connection for left foot plantar fibroma was denied by an 
unappealed December 2004 rating decision.)

As the surgical procedure in September 2002 was not for 
treatment of a service-connected disability, a threshold 
legal requirement for establishing entitlement to benefits 
under 38 C.F.R. § 4.30 is not met.  Consequently, the claim 
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a psychiatric disorder other than PTSD 
(claimed as depression) is denied.

The appeal to reopen a claim of service connection for 
diabetes mellitus is denied.

A temporary total (convalescent) rating under 38 C.F.R. § 
4.30 following plantar fibroma surgery in September 2002 is 
denied.


REMAND

The veteran contends that he has PTSD as a result of events 
in service.  PTSD has been diagnosed based on various 
stressors.  The RO has attempted to verify certain of his 
claimed stressors; most could not be corroborated.  Regarding 
the veteran's allegation that he was a target of gunfire 
while on guard duty in Sinai, Egypt in 1984, it appears that 
the RO attempted to verify this event but the attempt was 
unsuccessful as they were unable to specify a 60-day range 
for when the event occurred.  Subsequently, at a hearing 
before the RO in May 2004, the veteran specified that he 
believed the incident occurred in March 1984.  It appears 
that the RO initiated an attempt to verify the incident based 
on this information; the record does not reflect the outcome 
of this attempt.  Furthermore, if this alleged stressor event 
is corroborated, a psychiatric evaluation would be necessary 
to determine if the veteran has PTSD based on such stressor.

The veteran's service connected left knee disability was most 
recently examined by VA for compensation purposes about 3 1/2  
years ago, in September 2004.  Subsequent outpatient 
treatment records note positive McMurray's test, but not 
laxity or instability of the knee joint.  In view of the 
positive McMurray's and the veteran's report of worsening of 
knee disability since the last VA examination, a 
contemporaneous examination is indicated.

Finally, in a recent decision the Court outlined the type of 
notice that is mandated in claims for increase.  See Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  
The record does not reflect that the veteran received 
Vazquez-Flores compliant notice with respect to his claim for 
an increased rating for his left knee disability.  As the 
case is being remanded anyway, the RO will have opportunity 
to correct such notice deficiency. 
Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim for an 
increased rating for left knee disability, 
the RO should provide the veteran notice 
that is fully compliant with the mandates 
of the Court in Vazquez-Flores, supra.  He 
should have opportunity to 
respond/supplement the record.

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his service connected left 
knee disability.  The examiner must review 
the veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The findings must include range of motion 
studies (to include any limitations due to 
pain) as well as specific findings as to 
whether there is subluxation or 
instability and, if so, the degree of 
such.  The examiner should explain the 
rationale for any opinions given.

3.  The RO should also arrange for 
verification of the gunfire attack in 
Sinai, Egypt in approximately March 1984 
reported by the veteran.  He must assist 
the RO in these matters by providing any 
further identifying information necessary.  
The outcome of the attempted verification 
must be documented in the claims folder.

4.  The RO should then make a specific 
determination as to what stressor event(s) 
in service is/are corroborated.  If, and 
only if, an alleged stressor event in 
service is deemed corroborated, the RO 
should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD related to such 
stressor event. The RO should advise the 
examiner what, if any, stressor event(s) 
in service is(are) corroborated.  The 
examiner must review the veteran's 
complete claims file in conjunction with 
the examination.  Upon review of the 
claims file and examination of the 
veteran, the examiner should opine whether 
he, at least as likely as not, has PTSD 
related to the corroborated stressor event 
in service.  The examiner must explain the 
rationale for all opinions given.

5.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


